DETAILED ACTION
This Office Action is in response for Application # 16/800,504 filed on February 25, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mookherjee et al. US 2018/0240152 A1 (hereinafter ‘Mookherjee’) in view of Button et al. US 2012/0102050 A1 (hereinafter ‘Button’). 

As per claim 1, Mookherjee disclose, A method, comprising: 
executing, on a processor of a computing device, instructions that cause the computing device to perform operations, the operations comprising (Mookherjee: paragraph 0021: disclose a personal device, which is considered as computing device): 
obtaining user interaction data specifying whether users interacted with content items (Mookherjee: paragraph 0024: disclose tracking users’ digital interactions, the data can be obtain since the interaction is being tracked), user attributes of the users (Mookherjee: paragraph 0007: disclose common attributes found in the set of user metadata), and content attributes of the content items (Mookherjee: paragraph 0053: disclose movie ‘content’ data include attributes of movies ‘content’);
populating a data structure with the user interaction data (Mookherjee: Fig. 4 Element 160: disclose a data structure and paragraph 0074: disclose a feature table ‘data structure’), wherein user attribute values of a user attribute are populated within a first set of fields (Mookherjee: Fig. 4 Element 162 and Paragraph 0074: disclose customer field which contains customer ‘user’ attributes), content attribute values of a content attribute are populated within a second set of fields (Mookherjee: Fig. 4 Element 164 and Paragraph 0074: disclose digital content field which contains content attributes), and user interaction indicator values are populated within a third set of fields (Mookherjee: Fig. 4 Element 166 and Paragraph 0074: disclose interaction field which contains interaction values); 
processing the data structure using machine learning functionality to generate a model (Mookherjee: paragraph 0033: disclose machine learning using factorization machine); and 
utilizing the model to generate a prediction as to whether a user will interact with a content item (Mookherjee: paragraph 0033: disclose process the data and predict purchase ‘interact’ intent based on the provided data and determine whether a user clicks on an advertisement ‘content’ and purchase the advertised product).
It is noted, however, Mookherjee did not specifically detail the aspects of
modifying the data structure by inserting a set of sub-fields for the user attribute, wherein a sub-field is populated with a value representing an option of the user attribute and the set of sub-fields are an encoding of continuity information and grouping information representing options for the user attribute as recited in claim 1.
On the other hand, Button achieved the aforementioned limitations by providing mechanisms of
modifying the data structure by inserting a set of sub-fields for the user attribute, wherein a sub-field is populated with a value representing an option of the user attribute and the set of sub-fields are an encoding of continuity information and grouping information representing options for the user attribute (Button: paragraph 0010: disclose user’s priorities, interests, preferences, social context are considered as sub-fields for the user attribute and also disclose user attributes are periodically ‘continuity’ change with the same context resulting in a user’s PAP changing within the same contextual state within the system and paragraph 0012: disclose PAP changes occur on a continuous, or substantially continuous, periodic or event driven basis).
Mookherjee and Button are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Prediction Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Mookherjee and Button because they are both directed to searching systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Button with the method described by Mookherjee in order to solve the problem posed.
The motivation for doing so would have been to have ability to condition and rank immense corpuses of online information based on a relevancy weighting that is unique to each individual user  (Button: paragraph 0005).
Therefore, it would have been obvious to combine Button with Mookherjee to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Mookherjee disclose, populating the set of sub-fields with gray code information corresponding to the options for the user attribute (Mookherjee: Fig. 4 Element 167: disclose 100, 001, 010 are as gray code in view of applicant’s disclosure).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Mookherjee disclose, wherein the data structure comprises a table and the user attribute values of the user attribute are populated within the first set of fields within a first column of the table (Mookherjee: Fig. 4 Element 162 and Paragraph 0074: disclose customer field which contains customer ‘user’ attributes and also Fig. 4 Element 167: disclose attribute values are populated).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. In addition, Mookherjee disclose, wherein the content attribute values of the content attribute are populated within the second set of fields within a second column of the table (Mookherjee: Fig. 4 Element 164 and Paragraph 0074: disclose digital content field which contains content attributes and Fig. 4 Element 172: disclose content attribute values are populated).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1, 3 and 4 above. In addition, Mookherjee disclose, wherein the user interaction indicator values are populated within the third set of fields within a third column of the table (Mookherjee: Fig. 4 Element 166 and Paragraph 0074: disclose interaction field which contains interaction values and Fig. 4 Element 174: disclose interaction values are populated).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. In addition, Mookherjee disclose, wherein the set of sub-fields correspond to a set of columns inserted into the table for the user attribute (Mookherjee: Fig. 4 Element 167: disclose sub-fields are in the user column, where sub-fields are Gender, Race, Age Bracket, Education etc).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Mookherjee disclose, utilizing the model to rank content items based upon a likelihood the user will interact with the content items (Mookherjee: paragraph 0033: disclose predictions are in ascending or descending ‘rank’ to a certain score determined by the machine learning system).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claims 1 and 7 above. In addition, Mookherjee disclose, transmitting a content item, having a rank above a threshold, over a network to a computer for display to the user (Mookherjee: paragraph 0033: disclose predictions are in ascending or descending ‘rank’ to a certain score determined by the machine learning system and paragraph 0036: disclose a threshold value to users to display advertisements).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Mookherjee disclose, populating the set of sub-fields with cyclic gray code information corresponding to the options for the user attribute (Mookherjee: Fig. 4 Element 168: disclose 001, 000 are as cyclic gray code in view of applicant’s disclosure).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Mookherjee disclose, populating the set of sub-fields with monotonic gray code information corresponding to the options for the user attribute (Mookherjee: Fig. 4 Element 167: disclose 100, 001, 010 are as monotonic gray code in view of applicant’s disclosure).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Mookherjee disclose, populating the set of sub-fields with gray code values corresponding to the options for the user attribute, wherein consecutive gray code values differ by a single digit (Mookherjee: Fig. 4 Element 168: disclose 001, 000 as changed by a single digit are as gray code in view of applicant’s disclosure).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Mookherjee disclose, wherein the machine learning functionality comprises a factorization machine (Mookherjee: Paragraph 0033: disclose machine learning using factorization machine (FFM)).

As per claim 13, Mookherjee disclose, A computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising (Mookherjee: paragraph 0021: disclose a personal device, which is considered as computing device as this device inherit a processor that executes instructions): remaining limitations in this claim 13 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 14, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 14 limitations under the same rationale as claim 2.

As per claim 15, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 15 limitations under the same rationale as claim 3.

As per claim 16, limitations of this claim are similar to claims 4 and 5. Therefore, examiner rejects claim 16 limitations under the same rationale as claims 4 and 5.

As per claim 17, most of the limitations of this claim have been noted in the rejection of claim 13 above. In addition, Mookherjee disclose, wherein the continuity information corresponds to an attribute having non-discrete values and the machine learning functionality is configured to process discrete values and not non- discrete values (Mookherjee: paragraph 0044: disclose values of 0/1’s for age, race and other demographic information and paragraph 0075: disclosed specified age bracket while a “0” indicates that user is not in the specified age bracket).

As per claim 18, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 18 limitations under the same rationale as claim 6.

As per claim 19, Mookherjee disclose, A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising (Mookherjee: paragraph 0005: disclose non-transitory machine readable medium): remaining limitations in this claim 19 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 20, limitations of this claim are similar to claims 7 and 8. Therefore, examiner rejects claim 20 limitations under the same rationale as claims 7 and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 20150058336 A1 disclose “PERSONALIZED CONTENT RECOMMENDATIONS”
US Pub. US 20140207518 A1 disclose “Method and Apparatus for Building a User Profile, for Personalization Using Interaction Data, and for Generating, Identifying, and Capturing User Data Across Interactions Using Unique User Identification”
US Pub. US 20130325897 A1 disclose “Method for generating questions for user, involves obtaining or generating question for user based on content requested by user and information associated with user, and sending question to user”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159